Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-5, 13-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite since it is not clear whether both the first color indicator and the second color indicator initially have the same “first color”, as recited in claim 1. On lines 4-5 of claim 4, the phrase “a first color indicator configured to change its color appearance to the second color” is indefinite since it is not clear whether the color appearance to the second color is changed from the “first color” recited in claim 1. On lines 6-7 of claim 4, the phrase “a second color indicator configured to change its color appearance to the third color” is indefinite since it is not clear whether the color appearance to the third color is changed from the “first color” recited in claim 1. Claim 4 is also indefinite since it is not clear whether the first color indicator only changes color appearance to the second color upon exposure to the malodor particles and does not further change color appearance upon contact with the additional malodor particles. It is also not clear whether the second color indicator only changes color appearance to the third color upon exposure to the additional malodor particles without changing to the second color first upon exposure to the malodor compounds. In other words, do the first and second color indicators act independently of one another so that the first color indicator only changes color from the first color to the second color upon exposure to the malodor particles without further changing to the third color, and the second color indicator only changes color from the first color to the third color upon exposure to the additional malodor compounds without first changing to the second color? Claim 4 is also indefinite since it is not clear whether the “malodor particles” and the “additional malodor particles” comprise different chemical structures/compositions which are responsible for causing the distinct second color and third color to form upon contact with the first and second color indicators. It is not clear how the “malodor particles” and the “additional malodor particles” cause the distinct and separate second and third colors to form upon exposure to the first and second color indicators. See these same problems in claims 13 and 19. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10-12, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al (US 2006/0291756).
Thomas et al teach of a web material for use in forming packages or bags. In one embodiment, the web material comprises a thermoplastic bag having a first sidewall, a second sidewall opposite the first sidewall and joined with the first sidewall along a first side edge, an opposite second side edge, and a bottom edge (claims 1 and 12, see Figure 2 and paragraph 0095 in Thomas et al). The thermoplastic bag is comprised of a film having a first thermoplastic layer (claim 1, paragraph 0109 in Thomas et al). The first thermoplastic layer has one or more active materials applied thereto, such as antimicrobial agents, odor control or odor management agents, spoilage indicators, color indicators and combinations thereof.  Thomas et al teach that the color indicators are configured to change a color appearance in response to a color change trigger (claims 1, 12 and 18). The color change trigger can be one of contamination, temperature, moisture, a modified atmosphere, a presence of a gas or compound in the atmosphere in contact with the color indicator, or malodor particles (claims 1, 12 and 18). In one embodiment, the color change indicator is odor-sensitive and changes color in response to a chemical structure of malodor compounds present in garbage placed into the thermoplastic bag, such as mercaptans, amines, ammonia, sulfur, sulfides and certain acids. Thomas et al teach that the color indicator can be applied to the thermoplastic film in combination with another active agent such as an odor control or odor management agent (claims 6 and 15). The color indicator and other active agents such as the odor control agent can be applied to the thermoplastic film as a coating covering a surface of the first layer of the film, as a pattern on the first layer of the film, or co-extruded with the thermoplastic material used to form the film so as to become embedded or impregnated within the film (claims 7-8, 11, 16, see paragraph 0092 in Thomas et al). Thomas et al teach that the color indicator can gradually change color over time as the other active agent on the film, such as the odor control agent, is released into the package or bag, and the amount of residual active agent in the film is reduced, thus providing a “matched release” corresponding to the release of the active agent. Therefore, the color indicator can indicate the extent or amount of the residual active agent remaining on or in the film by gradually changing color or fading in the tone or shade of color over time based on a concentration of the active component (i.e. odor control agent) remaining in the film (claims 6 and 15, see paragraphs 0079-0081 in Thomas et al).  In particular, Thomas et al teach in paragraph 0081 that the color indicator gradually changes from a first yellow color (i.e. a first color) to a second more faded yellow color (i.e. a second color) when an active agent such as an odor control agent is released from the thermoplastic film upon contact with malodor particles, and then eventually changes from the faded yellow second color to a third color which is a clear, colorless state in response to more of the active odor control agent being released upon contact of the thermoplastic film with additional malodor particles (claims 1, 3, 12 and 18). The gradual fading of the initial yellow color of the color indicator upon initial contact with malodor particles constitutes a transitioning of the color appearance of the color indicator partially to the second color in response to exposure to a first set of malodor particles and then transitioning completely to the second color (i.e. a faded yellow color) in response to exposure of the color indicator to a greater amount of malodor particles subsequent to transitioning partially to the second color (claim 2). The color indicator can either change from a first color to a second color (i.e. from yellow to green, see paragraph 0085 in Thomas et al, claim 2), or from a first color to a clear, colorless state (i.e. from yellow to colorless, see paragraph 0081 in Thomas et al, claim 3). Thomas et al teach that the film can also comprise a second layer of thermoplastic material adjacent to the first layer of thermoplastic material, wherein the active agents including the color indicator can be disposed on the first layer and in between the first and second layers in an intermediate layer (claims 10 and 17, see claims 1, 11, 14 and 18-19 in Thomas et al). Thomas et al also teach of a method for manufacturing the thermoplastic bag comprising the steps of providing a thermoplastic film, applying a color indicator to the film by embedding the color indicator as an additive into the film during an extrusion process, wherein the color indicator is configured to change a color appearance in response to a color change trigger, and forming the thermoplastic film into a bag (claims 18-20, see paragraphs 0013, 0019, 0058, 0092 and 0095 in Thomas et al). See Figure 2, paragraphs 0008-0019, 0057-0058, 0071, 0079-0081, 0083, 0085-0086, 0090-0092, 0095, 0103, 0109, 0136, 0141, 0167-0168 and 0176, and the claims in Thomas et al.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 2006/0291756). For a teaching of Thomas et al, see previous paragraphs in this Office action.
Thomas et al teach that a first layer of thermoplastic material having a color indicator applied thereto is formed into a thermoplastic bag, but fail to teach that the color indicator is applied within a hem of the thermoplastic bag. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the color indicator taught by Thomas et al to a hem of the thermoplastic bag since a hem of a thermoplastic bag, especially a garbage bag where malodor particles are produced, is easily seen by a user when installed in a container such as a trash can, and would allow the user to view any color change of the indicator without having to remove the thermoplastic trash bag out of the trash can. 
Claims 4-5, 13-14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims since the closest prior art to Thomas et al (US 2006/0291756) fails to teach or fairly suggest both a first color indicator and a separate, second color indicator applied to the thermoplastic film which respond differently to different malodor particles having a different chemical structure from one another, wherein the first color indicator changes from a first color to a second color upon exposure to a first type of malodor particles and the second color indicator changes from a first color to a third color upon exposure to a second type of malodor particles having a different chemical structure than the first type of malodor particles, wherein the third color is different from the second color. 
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive.
The previous objection to claim 7 in the last Office action mailed on May 10, 2022 has been withdrawn in view of the amendments made to claim 7.  New rejections of claims 4-5, 13-14 and 19 under 35 USC 112(b) are made above, as necessitated by the amendments made to the claims.
Applicants argue the rejections of the claims under 35 USC 102(a)(1) and 35 USC 103 as being anticipated by or obvious in view of Thomas et al by stating that Thomas et al fail to disclose a color indicator that is “configured to change a color appearance from a first color to a second color in response to exposure to malodor particles and to change the color appearance from the second color to a third color in response to exposure to additional malodor particles”, as now recited in independent claims 1, 12 and 18. Applicants argue that in Thomas et al, the color indicator fades in color while transitioning to another color, the fading of a color is a natural consequence when a change in color happens, and the faded yellow color taught by Thomas et al constitutes only a weakened appearance of a yellow color rather than a second color.  These arguments are not found persuasive since the recitation of a change from a “first color” to a “second color” in the instant claims is broad enough to read on any differences in a color including differences in shade of a single color. A faded yellow color (i.e. the second color) of the color indicator taught by Thomas et al when the color indicator is first exposed to malodor particles is different from the original yellow color of the color indicator before exposure to malodor particles, and this faded yellow color can be considered a “second color”.  A weakened appearance of a color from its original color can be considered as a “second color” different from the original color. In addition, it is clear from the teaching of Thomas et al that the change from the first yellow color of the color indicator to the second faded yellow color of the indicator does not occur naturally, but rather is caused by a chemical reaction when the color indicator comes into contact with malodor particles. The second faded yellow color of the indicator then chemically changes to a third color (i.e. colorless) when contacted with additional malodor particle. 
For the above reasons, Applicants’ arguments are not persuasive, and claims 1-3, 6-12, 15-18 and 20 remain rejected under 35 USC 102(a)(1) as being anticipated by Thomas et al or under 35 USC 103 as being obvious over Thomas et al. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        September 12, 2022